SUMMERS, J.,
dissenting and joined by HODGES, J. and LAVENDER, J.
1 The petition in error was timely mailed on February 15. It arrived at the Court Clerk's office on February 16. The cost deposit, although not mailed with the petition in error, also reached the Clerk's office on February 16. The Court Clerk accepted the check, endorsed and deposited it, and filed the petition in error. Today the Court dismisses the appeal as untimely. I respectfully dissent.
12 Our own Rule covers the situation. It says:
Where a petition is mailed following the requirements of this rule, the petition shall not be deemed filed on the date of mailing unless the full amount of the required cost deposit for filing the petition has also been mailed, conforming to the same mailing requirements, or suck cost deposit is actually delivered to the Court Clerk within the time period for perfecting the appellate procedure. (Emphasis added) Oklahoma Supreme Court Rules, Rule 1.4(c)
3 Here the cost deposit was "actually delivered" to the Clerk on February 16, the same day the Clerk received and filed the petition *1215in error. February 16 was the last day of the "time period for perfecting the appellate procedure", because that is the day the Clerk received the petition for filing. Obviously the appellate procedure is not "perfect[ed]" until the Clerk files the petition. This appeal should be allowed to proceed.